DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
32-39. (canceled).	

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 32-39 directed to inventions nonelected without traverse. Accordingly, claims 32-39 have been canceled.
Claims 19-30 are allowed because the prior art fails to teach or suggest removing the implant from the print surface.  The closest prior art teaches printing objects on an extension shaft/build rod 12, which is connected to mounting bracket 14 with collet 20 (FRY, US 2016/0096323, Figs. 1-5).  Although other prior art teaches removing implants having a hollow/tubular region from a build rod (KANG, US 2018/0112167, paras. 0010-11, 0025, 0040; See MPEP 2143.01(V).  Specifically, FRY states 
In various illustrative embodiments, the build rod 12 may be made of the same material which is used to fabricate or create the object. In such application, the concerns regarding the release process of the object from the build rod 12 is eliminated as the build rod 12 becomes part of the final object, as will be more fully described.
[ . . . ]
Once the object 80 is complete, a cutting mechanism or blade 70 is moved toward the assembly 18 to sever the build rod 12 with the completed object from the remainder of the build rod 12. The completed object is than removed from the apparatus 10.
As previously stated, in application in which the build rod 12 is made of the same material which is used to create the object, the build rod 12 becomes part of the final object and does not need to be removed

(paras. 0022, 0040-41).  In other words, the build rod of FRY would be inoperative for its intended purpose of removing the rod together with the printed object if it were combined with the technique of GARDINER or KANG which removes the printed object from the build rod.  Thus, claims 19-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-30 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743